(declining to find reversible error where defense counsel invited the State's
                argument).
                              We also note that the judgment of conviction contains a
                clerical error. The State conceded below that it presented insufficient
                evidence to support the trafficking charge relating to count V in the
                information. The jury acquitted Haro of count V, but the judgment of
                conviction indicates that Haro was found guilty, and Haro was sentenced
                on the count. Following this court's issuance of its remittitur, the district
                court shall enter a corrected judgment of conviction.      See NRS 176.565
                (providing that clerical errors in judgments may be corrected at any time).
                Accordingly, we
                              ORDER the judgment of conviction AFFIRMED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.

                                                          bcot
                                                                                     J.
                                                    Parraguirre


                                                                                     J.
                                                    Douglas


                CHERRY, J., concurring:

                              I conclude that the prosecutor's statement was improper.    See
                Williams v. State, 103 Nev. 106, 110, 734 P.2d 700, 703 (1987). However, I
                agree that Haro is not entitled to relief under the circumstances.


                                                                                     J.



SUPREME COURT
         OF
      NEVADA
                                                      2
(0) I.947A
                 cc:   Eighth Judicial District Court Dept. 20
                       Sanft Law, P.C.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e